DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered. 
Status of Claims
This office action is in response to “Claims filed on 2/22/2021”.  Applicant’s cancellation of claims 1-24 and addition of new claims 25-34 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 25-34 are pending wherein claim 25 is independent.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the vias" in lines 7 and 11.  There is insufficient antecedent basis for this limitation in the claim. Additionally, the claim recites “first sets of rows of vias” in line 5 and the limitations “the vias” in lines 7 and 11 render the claim indefinite since it is not clear if it is the same vias or a different sets of vias.
Dependent claims 26-34 are rejected due to their dependency on Claim 25.
Claim 32 recites the limitation “define lines of conductive material” this renders the claim indefinite since it is unclear if this is the first conductive material or the second conductive material that is being referred to.
Claim 33 recites the limitations “the second set of rows” in lines 2-3, “the cellulose material” in line 3 and “the electronic component”. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "extend" “along” ”between” “directly” “upon” “cover” “defining” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. on, layer, extend, along, between) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “position word indicating a position in close proximity with”, “one thickness lying over or under another”, “to continue in a specific direction” “ in a line matching the direction of” “in a space that separates” “in a straight line from a particular position” “on” “to place something above” “to make clear” respectively. Further note the limitation “contact/connect” is being interpreted to include "direct contact (connection)" (no intermediate materials, elements or space disposed there between) and "indirect contact (connection)" (intermediate materials, elements or space disposed there between).
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DePaula et al (US 2010/0102133 A1 hereinafter DePaula).
Regarding Claim 25, DePaula discloses in Fig 2A-3B: A cellulose based integrated circuitry construction comprising:
a first cellulose substrate (208) having one surface opposing another surface;
 first sets of rows of vias (220/222/224/226) between the surfaces;

a monolithic electronic component (202) directly engaging upon the other surface; and 
second sets of rows (See Fig 3B) of a second conductive material (302) directly upon the other surface and through the vias conductively connecting the first conductive material with the monolithic electronic component (See Fig 3A/3B) [0048,0053,0056,0058,0061]. Examiner notes that the claim does not specify the surfaces being a top or a bottom surface and hence the “one surface” of the cellulose substrate has been interpreted to be the bottom surface and the “other surface” has been interpreted to be the top surface as viewed in a cross-sectional view. Also note that the limitations “directly”, “upon” are being interpreted broadly per MPEP 2111 and 2111.01  as shown in the note above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-30, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over DePaula et al (US 2010/0102133 A1 hereinafter DePaula) in view of Donges et al (US 6,234,379 B2 hereinafter Donges)
Regarding Claim 26, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 25.

However, Donges in a similar packaging device disclose in Fig 3-5: further comprising adhesive (34) coupling the monolithic electronic component (40) to the other surface, the adhesive defining a concave surface (See Fig 5) (Col 3 lines 50-57, Col 5 lines 18-48). Examiner further notes that the Merriam Webster dictionary defines adhesive as " cause adherence” and since the film 34 adheres to substrate 14, it is being considered as an adhesive as taught by Donges. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
References DePaula and Donges are analogous art because they both are directed to cellulose based semiconductor packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of DePaula with the specified features of Donges because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of DePaula and Donges so that the device further comprising adhesive coupling the monolithic electronic component to the other surface, the adhesive defining a concave surface as taught by Donges in DePaula’s device since, this yields in uniform filling of the space between the component and the substrate and eliminates undesirable voids and air bubbles between the electronic component and the substrate (Col 3 lines 15-31). Additionally, it is noted 

Regarding Claim 27, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 26 further comprising a second cellulose substrate (204) coupled to the first cellulose substrate (208).

Regarding Claim 27 in an alternative interpretation, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 26 further comprising a second cellulose substrate (206) coupled to the first cellulose substrate (208).

Regarding Claim 28, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 27 further comprising a backing material (206) between first and second cellulose the substrates (204/208), the backing material (206) directly coupled to both the first and second cellulose substrates (See Fig 2A which shows that the backing material 206 would be in direct contact (directly coupled) with the cellulose substrates 204 and 208 once the integrated circuitry 100f is assembled).

Regarding Claim 29, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 27.
 DePaula does not disclose: further comprising adhesive material extending over the monolithic electronic component and second conductive material.

References DePaula and Donges are analogous art because they both are directed to cellulose based packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of DePaula with the specified features of Donges because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of DePaula and Donges so that the device further comprising adhesive material extending over the monolithic electronic component and second conductive material as taught by Donges in DePaula’s device since, this yields in uniform filling of the space between the component and the substrate and eliminates uundesirable voids and air bubbles between the electronic component and the substrate (Col 3 lines 15-31). It is noted that the combined device of DePaula and Donges would have the adhesive material extending over the second conductive material 360 that is connected to the electronic component 210.

Regarding Claim 30 in an alternative interpretation (as shown in Claim 27 above), DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 17 wherein .

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over DePaula et al (US 2010/0102133 A1 hereinafter DePaula). 
Regarding Claim 33, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 25 further comprising a backing material (206) defining a recess (210), the backing material covering the second set of rows (302) while being adhered to the other side of the cellulose material (208) and receiving the electronic component (202) within the recess (See Fig 2a-3b).

Regarding Claim 34, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 33 further comprising another substrate (204) adhered to the backing material (206) with an adhesive material, the other substrate enclosing the electronic component (202) within the recess.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over DePaula et al (US 2010/0102133 A1 hereinafter DePaula) in view of Donges et al (US 6,234,379 B2 hereinafter Donges)
Regarding Claim 31, DePaula discloses in Fig 2A-3B: The integrated circuitry of claim 30 and DePaula further discloses: wherein the monolithic electronic component (202) is substantially rectangular defining perimeter walls.
 DePaula does not disclose: and the adhesive extends to the perimeter walls of the monolithic electronic component.

References DePaula and Donges are analogous art because they both are directed to cellulose based packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of DePaula with the specified features of Donges because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of DePaula and Donges so that the adhesive extends to the perimeter walls of the monolithic electronic component as taught by Donges in DePaula’s device since, this yields in uniform filling of the space between the component and the substrate and eliminates uundesirable voids and air bubbles between the electronic component and the substrate (Col 3 lines 15-31). 

Regarding Claim 32, DePaula and Donges disclose: The integrated circuitry of claim 31, DePaula further discloses in Fig 2A-3B wherein the second conductive material (conductive material in the chip 202 such as bond pads and wiring) extends from corners of the monolithic electronic component along the first substrates (208) and to define lines of conductive material (wiring lines of Chip 210).

Response to Arguments
Applicant's remarks filed 2/22/2021 have been fully considered. The new claims 25-34 have been examined and rejected over DePaula (US 2010/0102133 A1) as the primary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811